DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Response to Amendment
The examiner acknowledges the amending claim 1 by the supplemental amendment submitted by the applicant(s) filed on February 02, 2022.  Claims 1, 4 – 8, 10 and 12 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on November 30, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.
Claim Rejections - 35 USC § 112
The previous 112(a) paragraphs rejections of claim 6 is withdrawn due the current amendments.
The previous 112(b) paragraphs rejections of claim 1 is withdrawn due the current amendments.
The previous 112(d) paragraphs rejections of claim 11 is withdrawn due the current amendments filed.

Allowable Subject Matter
Claims 1, 4 – 8, 10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a single longitudinal mode ring Raman laser structure including the specific structure limitation of wherein the unidirectional isolator includes a partially reflective element, or an element with second order nonlinearity to provide sum frequency mixing of the pump light power with the Stokes power to force unidirectional backwards Stokes oscillation with respect to the pump light power, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: Spence et al. (WO2015/077823) disclose a method and system for generating a Raman second Stokes light to a source light comprising generating a Raman first Stokes light from the source light by a Raman interaction in a nonlinear optical medium disposed in an optical resonator, and resonating the Raman first Stokes light in the optical resonator; generating a seed light at the frequency of the Raman second 
The reference of Spinelli et al. (US 2005/0163187) disclose a traveling-wave ring laser resonator includes one or more gain-elements for generating fundamental radiation and three optically nonlinear crystals. Spinelli used a BBO crystal, which is inside of the ring resonator. The BBO crystal as used in Spinelli is used for harmonic conversion, and not as a unidirectional isolator.  The crystal is used to focus fundamental radiation, such as UV radiation, to provide second-harmonic radiation, third harmonic radiation, etc.  The prior art failed to teach or suggest the unidirectional isolator includes a partially reflective element, or an element with second order nonlinearity to provide sum frequency mixing of the pump light power with the Stokes power to force unidirectional backwards Stokes oscillation with respect to the pump light power.  
Spencer and Spinelli alone or in combination don’t disclose, teach or suggest the unidirectional isolator includes a partially reflective element, or an element with second order nonlinearity to provide sum frequency mixing of the pump light power with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 


      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        
/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828